Citation Nr: 1715176	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUE

Entitlement to an initial compensable rating for a left thumb slight deformity status post trauma.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 9, 1995 to July 13, 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection and a noncompensable rating for a slight deformity of the left thumb status post trauma, effective July 14, 2009.  The Veteran timely appealed the initial rating assigned.

Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland, and that office forwarded the appeal to the Board.

In his January 2011 VA Form 9 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In December 2013, the Board remanded the claim to schedule the Veteran for a hearing, and in September 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

FINDING OF FACT

The Veteran's disability was manifested by pain and numbness, with no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and no ankylosis.

CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not higher, for a slight deformity of the left thumb status post trauma are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in an April 2009 letter.  As noted above, the claim for a higher initial rating for a left thumb deformity arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA's duty to assist the Veteran in the development of his claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claim adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2009 and March 2011, the Veteran was afforded VA examinations for his left thumb disability.  As indicated by the discussion below, these examination reports include responsive medical opinions and clinical findings and are therefore adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a compensable rating for his left thumb slight deformity.  The Veteran's disability has been rated as noncompensable under 38 C.F.R. § 4.71a, DC 5228.

Under this provision, a noncompensable disability rating is assigned for limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability rating is assigned for a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent disability rating is assigned for a gap of more than two inches (5.1 cm) between the thumb and fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.

A May 2009 VA examination report documents that the Veteran is right-handed and has a slight deformity of the left thumb at the interphalangeal (IP) joint with radial deviation.  The Veteran denied pain and swelling.  On physical examination, the examiner noted that there was no impaired strength or dexterity.  There was a 15 degree lateral angulation with flexion to 90 degrees and extension to 0 degrees, with no pain and no additional limitation of motion on repetition.  The examiner also noted that there was no gap between the thumb and fingers on forced opposition, or between any fingers and the proximal traverse crease of the hand on maximal flexion of the finger.  X-rays in April 2009 revealed a normal left hand.  The Veteran reported that he was employed full-time in the military and that his thumb deformity did not have any significant effect on his occupation or activities of daily living.

A March 2011 VA examination report indicates that the Veteran had no hospitalizations, neoplasms, or trauma since his left thumb injury.  The Veteran reported intermittent pain usually associated with activity, such as squeezing a jar or activity involving the thumb.  The pain usually relieved in one to two hours with rest.  He denied any flare-ups, "locking episodes," instability, or periods of incapacitation secondary to the left thumb, but stated that he experienced weakness, fatigability, and lack of endurance.  He stated that he was not currently working, but that the left thumb deformity did not affect his activities of daily living, recreational activities, or usual employment because he is right-handed.  

On physical examination, the Veteran had good grip strength, as well as good strength with pushing, pulling, and twisting, with no complaints of pain.  He had decreased flexion range of motion in the left thumb in his metacarpophalangeal (MTP) joint of 0 to 40 degrees, and in his IP joint of 0 to 40 degrees.  He did not experience any pain on movement, redness, swelling, or tenderness to palpation.  There was no gap between the tip of the thumb on opposition of the thumb to the tip of the fingers, and no gap between the tip of the fingers and proximal transverse crease of the palm with gripping.  The left thumb was half an inch shorter than the right, and there was a four-centimeter hyperpigmented well-healed scar around the IP joint.  The scar was nontender, stable, superficial, and did not adhere to the underlying tissue.  X-ray revealed a slight asymmetric joint space narrowing at the MTP joint, but was otherwise unremarkable.

During his September 2016 hearing, the Veteran testified that he did not have pain in his thumb on a daily basis, but did when it was cold.  He stated that the thumb was weak and that he could not use it when yielding a can opener.  He stated that his thumb sometimes would become numb, and described one time when he cut himself and did not feel it.  He reported that he was currently employed as a logistic management specialist and that his thumb disability did not affect his ability to work because he sat at a computer almost all day and mainly used his right hand.  He explained that the left thumb hurt, and he bandaged it so he could perform his duties.  The Veteran also showed the scar on his thumb, but reported that it did not hurt or stop him from moving his thumb.  His wife testified that the Veteran would sometimes use Icy Hot for the pain.

Based on the above findings and resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 10 percent for the entirety of the appeal period for the Veteran's slight deformity of the left thumb, based on painful motion, is warranted.  

While the VA examiners found that there was a no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the examinations and the Veteran's lay statements reflect that he experienced pain on motion.  Further, his range of motion was decreased, and the left thumb was half and inch shorter than the right one.  Under 38 C.F.R. § 4.59, painful joints due to healed injury, such as the case here, are entitled to at least the minimal compensable rating for the joint.  As such, a rating of 10 percent, which is specifically contemplated by DC 5228, is warranted from July 14, 2009.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The above discussed VA examinations did not include testing for pain on both active and passive motion, as well as weight-bearing and nonweight-bearing.  To the extent that Correia would apply to range of motion testing of the thumb, the Board finds that the failure to comply with its holding is harmless in this case.  Under DC 5228, limitation of motion of thumb is assessed based on the gap between thumb pad and the fingers, with the thumb attempting to oppose the fingers.  While the VA examiners noted that the Veteran's left thumb had decreased range of motion, the evidence shows that at no point does the Veteran have any gap between his thumb pad and the fingers.  Further, during his September 2016 hearing, the Veteran stated that he did not have pain on a daily basis when he moved it, but only during certain times, such as when it cold.  As there is no indication that Correia-compliant testing could result in a rating higher than 10 percent under DC 5228, a remand for compliance with Correia is not required.

In addition, the VA examiners did not find, and the Veteran did not contend, that his thumb was ankylosed.  As such, DC 5223 is not for application.

For the reasons above, the criteria for an initial rating of 10 percent, but not higher, from July 14, 2009, is warranted.  As the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, to include whether an extraschedular rating is warranted.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this regard, the thumb symptom experienced by the Veteran, pain, and its manifestations, are contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  See Burton, 25 Vet. App. at 5 (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also Doucette, supra(difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).   

Finally, in this case, the Board notes that the Veteran is employed as a logistics management specialist.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) based on the service-connected disability currently on appeal has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

Entitlement to an initial rating of 10 percent, but not higher, from July 14, 2009, for service-connected left thumb with a slight deformity status post trauma is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


